internal_revenue_service number release date index number ------------------------------------- ------------------------- -------------------------------- in re ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-116648-08 date date legend legend taxpayer taxpayer trust date date date year year x ----------------- --------------------- -------------------------------- ------------------------- --------------------- ------------------- ------- ------- -------------- dear ------------------------- this is in response to a letter dated date and subsequent correspondence from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate generation-skipping_transfer gst exemptions to a_trust the facts submitted and the representations made are as follows in year on date taxpayer formed and funded trust an irrevocable_trust for the benefit of taxpayer 1's issue trust has gst potential taxpayer sec_1 and retained an accountant to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the transfer to trust on the form sec_709 taxpayer sec_1 and consented to have gifts made by either to third parties during year as made one-half by both pursuant to sec_2513 in preparing the form sec_709 the accountant inadvertently failed to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the transfer to trust in year as a result of an audit by the internal_revenue_service the value of the property transferred to trust was determined to be dollar_figurex during the audit the attorney for plr-116648-08 taxpayer sec_1 and discovered the failure to allocate gst_exemption to the transfer to trust on date in year a date prior to the enactment of sec_2642 taxpayer sec_1 and filed form sec_709 on which they made late allocations of their gst exemptions to the transfer to trust and pursuant to sec_26_2642-2 the taxpayers elected to treat the allocations as having been made on date it has been represented that since its creation no distributions to skip persons have been made from trust the following rulings are requested an extension of time pursuant to sec_2642 and sec_301_9100-3 to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the transfer to trust effective as of date and based on the value of the transfer on date and a ruling that pursuant to sec_26_2632-1 the late allocations of taxpayer 1’s and taxpayer 2’s gst exemptions are deemed to be void law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 in effect at the time of the transfer provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall plr-116648-08 include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time of sixty days from the date of this letter is granted to allocate taxpayer 1’s and taxpayer 2’s available gst exemptions to the date transfer to trust the allocations will be effective as of date and will be based on the value of the transfer on date dollar_figurex the allocations should be made on supplemental form sec_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return because the allocations will be effective as of date the allocations will be deemed to precede in time the allocations taxpayer sec_1 and made on their respective form sec_709 filed on date to the extent taxpayer sec_1’s and taxpayer 2’s date allocations exceed the amount necessary to obtain an inclusion_ratio of zero with respect to trust under sec_26_2632-1 such allocations are void plr-116648-08 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
